       Case
  AO 435         4:20-cv-00896-ALM-KPJ Document 25 Filed 01/21/21 Page 1 of 1 PageID #: 450
(Rev. 04/18)
                                                 ADMINISTRATIVE OFFICE OF THE UNITED STATES COURTS                         FOR COURT USE ONLY

                                                                                                                           DUE DATE:
                                                                TRANSCRIPT ORDER
Please Read Instructions:
1. NAME                                                                             2. PHONE NUMBER                        3. DATE
E. Glenn Thames, Jr.                                                               (903) 597-8311                          1/21/2021
4. '(/,9(5< ADDRESS25(0$,/                                                        5. CITY                                6. STATE           7. ZIP CODE
glennthames@potterminton.com                                                       Tyler                                   TX                 75702
8. CASE NUMBER                               9. JUDGE                                            DATES OF PROCEEDINGS
4:20cv896-ALM-KPJ                            Hon. Kimberly C. Priest Johnson 10. FROM 1/13/2021              11. TO 1/13/2021
12. CASE NAME                                                                                   LOCATION OF PROCEEDINGS
Moates v. Facebook Inc., et               al                                 13. CITY Plano (video)          14. STATE TX
15. ORDER FOR
u APPEAL                                     u      CRIMINAL                        u   CRIMINAL JUSTICE ACT                   u   BANKRUPTCY
u   NON-APPEAL                               u      CIVIL                           u   IN FORMA PAUPERIS                      u   OTHER (Specify)

16. TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested)

                 PORTIONS                                       DATE(S)                         PORTION(S)                                DATE(S)
u   VOIR DIRE                                                                       u   TESTIMONY (Specify Witness)

u   OPENING STATEMENT (Plaintiff)

u   OPENING STATEMENT (Defendant)

u   CLOSING ARGUMENT (Plaintiff)                                                    u   PRE-TRIAL PROCEEDING (Spcy)

u   CLOSING ARGUMENT (Defendant)

u   OPINION OF COURT

u   JURY INSTRUCTIONS                                                               u   OTHER (Specify)

u   SENTENCING                                                                     Hearing on Plaintiff's Motion for TRO   01/13/2021
u   BAIL HEARING
                                                                               17. ORDER
                            ORIGINAL                                ADDITIONAL
 CATEGORY           (Includes Certified Copy to      FIRST COPY                            NO. OF PAGES ESTIMATE                           COSTS
                  Clerk for Records of the Court)
                                                                      COPIES
                                                                   NO. OF COPIES
  ORDINARY                      u                           u
                                                                   NO. OF COPIES
    14-Day                      u                           u
                                                                   NO. OF COPIES
 EXPEDITED                      u                           u
                                                                   NO. OF COPIES
     3-Day                      u                           u
                                                                   NO. OF COPIES
    DAILY                       u                           u
                                                                   NO. OF COPIES
    HOURLY                      u                           u
  REALTIME                      u                           u
                     CERTIFICATION (18. & 19.)
           By signing below, I certify that I will pay all charges                            ESTIMATE TOTAL
                        (deposit plus additional).                                                                         $                0.00     0.00
18. SIGNATURE                                                                       PROCESSED BY
/s/ E. Glenn Thames, Jr.
19. DATE                                                                            PHONE NUMBER
1/21/2021
TRANSCRIPT TO BE PREPARED BY                                                        COURT ADDRESS




                                                        DATE              BY
ORDER RECEIVED

DEPOSIT PAID                                                                        DEPOSIT PAID

TRANSCRIPT ORDERED                                                                  TOTAL CHARGES                          $                0.00     0.00

TRANSCRIPT RECEIVED                                                                 LESS DEPOSIT                           $                0.00     0.00
ORDERING PARTY NOTIFIED
TO PICK UP TRANSCRIPT                                                               TOTAL REFUNDED

PARTY RECEIVED TRANSCRIPT                                                           TOTAL DUE                              $                0.00     0.00
             DISTRIBUTION:            COURT COPY            TRANSCRIPTION COPY      ORDER RECEIPT         ORDER COPY
